° Case 2:20-cv-01561-KJM-DMC Document 1 Filed 08/04/20 “FIL E i

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

AUG 0 4 2020

UNITED STATES DISTRICT COURT eisax us. oistaict count

for the

eisrenn DISTRICT OF CALIFORNIA

PUTY

Eastern District of California

 

 

Nancy Ruggiero

 

 

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)
-V-

 

Christian Congregation of Jehovah's Witnesses, HDQ

NY; California Sheriff's Department of Siskiyou
County; Administration for Justice California
Superior Court of Siskiyou County

 

 

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)

Newman Nae Naren Ne Nene” Nee” Ne Nee Nee’

 

 

 

Case No. Oo. GDN \5 b | KV PMc

(to be filled in by the Clerk's Office) PS

 

Jury Trial: (check one) [KX] Yes [] No

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non—Prisoner Complaint)

 

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any

NOTICE

other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

forma pauperis.

 

 
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 2 of 26

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

I. The Parties to This Complaint

A. The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

 

 

 

needed.
Name Nancy Ruggiero
Address 400 Hiram Page Rd.#9
Yreka [} ca [| 96097
Citv State Zip Code
County Siskiyou
Telephone Number 530 925-2429
E-Mail Address njruggiero@yahoo.com

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

 

 

 

 

 

Name Christian Congregation of Jehovah'sWitnesses. HDO. NY
Job or Title (if known) General Counsel
Address 1 Kings Drive
| Tuxedo Park NY 10987-5500
City State Ziv Code
County Orange County
Telephone Number 1 845-306-0711

E-Mail Address (if known)

Defendant No. 2

Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

 

 

generalcounsel@jw.org

 

["] Individual capacity Official capacity

 

California Siskivou County Sheriff's Admisnistration. Jon E.

 

 

 

 

 

 

 

 

 

Government Agencv

305 Butte Street

Yreka CA 96097
Citv State Zip Code

Siskiyou

 

530 842-8301

 

 

jlopey@siskyousheriff.org

 

 

 
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 3 of 26

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

IL.

[] Individual capacity  [—X] Official capacity

Defendant No. 3

 

 

 

 

 

 

 

 

 

 

 

 

Name Calif. Superior Court of Siskvou Co.Administration for Justice
Job or Title (if known) Government Agencv
Address 311 4% Street. Rm.206

Yreka Ca 96097

Citv State Ziv Code

County Siskiyou
Telephone Number 530 842-8182; 530 842-0199
E-Mail Address (if known)

 

 

 

[] Individual capacity [x] Official capacity

Defendant No. 4
Name
Job or Title “if known)
Address

 

Citv State Zip Code

 

County

 

Telephone Number

 

 

E-Mail Address (if known)

 

 

[] Individual capacity  [[] Official capacity
Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
{_] Federal officials (a Bivens claim)
X] State or local officials (a § 1983 claim)
B. Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by

the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

 

The First Amendments, Establishment Clause and Free Exercise Clause; Public Corruption, RICO Act,

 

 

 
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 4 of 26

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

 

 

 

 

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

D. Section 1983 allows defendants to be found liable only when they have acted "under color of any

statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

The Judges of Siskiyou County Courthouse, namely Judge Karen Dixon, Judge JoAnn Bicego, Judge
John Lawrence, and Commissoner James Phelps, each acting "under color" are inexticably linked with
the Organization, the Christian Congregation of Jehovah's Witnesses in a collusion of Church and State
in what the Bible Calls “framing trouble by decree." (Psalms 92:20; "Can a throne of corruption be
allied with you While it is framing trouble in the name of the law?") Each acting with full knowledge of
the unconstitutionality of their actions. Gaslighting is intentionally difficult or impossible to explain in
absolute, factual and concrete terms, it is abstract and clandestine.In waltz v. Tax Commission the court
upheld the objective to prevent, as far as possible, the intrusion of either into the precincts of the other.
With the preponderance of evidence and insight, the picture drawn becomes abundantly clear... My
testimony may come to the court as a solidary voice, a witness emphatically affirming her testimony,
verses a community following leaders and peers in a gaslighting and gangstocking attempt of a targeted
individual, myself. This has grown to this day, August 3, 2020, having began in 2013.The suit is against
the principle ones whose job is to uphold the Constitutional Rights and the Laws of the Land in a just
manner. The Religious Leaders are also required by Almighty God and the Law of the Land to uphold
Righteousness and Justice. Each owes a position of ‘duty of care.’

Ten years down the road, where will allowing this behavior lead? You condone this in the public eye,
and it grants a free rein for them to do likewise.

Presenting in court not only perjured testimonies, but an entire court.

To prevent the Plaintiff from accomplishing one's purpose is deliberate misconduct and obstruction of
justice.

"Manifesta probatione non indigent"- What is known, need not be proven."

We see don't see wind; we see the effects of wind.

Seven years; Time speaks and can stock up a lot of circumstancil evidence. It had a beginning. It has a
brain behind it, one that collects information, directs, and has order. Let chronological testimony speak.
Learn by observation, cause and effect as does science. Searching out evidence, information, reason on
it, and arrive at conclusions.

Courts are about closing the gap about what should be happening and what is happening.

Furthermore, the amount of monies they paid themsleves while performing this bafoonery, should be
illegal. As a janitor, if I didn't actually clean, I wouldn't expect to be paid, nor expect to have a job for
long.

( Please see attachment.)

 

 

 
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 5 of 26

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Ill. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?

 

California Superior Court of Siskiyou County, 311 Fourth St, Yreka,CA96097; Kingdom Hall of
Jehovah's Witnesses Yreka Ager Road, Yreka, CA 96097; Sheriff's Office, 301 Butte St., Yreka, CA
96097; Siskiyou County Jail, 315 S Oregon St, Yreka, CA 96097.

 

 

 

B. What date and approximate time did the events giving rise to your claim(s) occur?
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 6 of 26

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

Beginning in 2013 Jehovah's Witnesses put me under constant surveillance, 24/7. I wasn't aware of it, it
slowly dawned on me. They always had my trust so I wasn't expecting things to turn into anything more
than to investigate my life. I had gone to them about a private matter earlier that I desired help with so
perhaps that would be expected to some degree. In time, I noticed people I knew for years were treating
me differently. I approached the elders about it and they denied any "leak." A Circiut Overseer that
serves the Congregations sent to Yreka from New York, he told me was sent to help me. (They serve
about three years per circuit, then are moved on.) We had a Circuit Assembly in which a Brother from
the Headquarters Office visited and in his talk he mentioned "That when Jehovah's does something he
does it with style." During the CO's last visits to our area, he used a scripture from Nahum 3:4-6;
(https://wol.jw.org/en/wol/b/r1/Ip-e/nwt/34/3 plz find vs.4-6), which it says that a prostitute would be
exposed for all the nations to see and dung would be flung on her. The audience was stunned. I felt his
comment was significant but didn't know how to use it. Also he said from the platform, ‘What? Did you
think we had some special communications with God and we know things. No, we don't.’ From those
comments and how I began to be treated, I came to realize, they were somehow talking about me. This
can be seen from my notes from the meetings, and my journals and how they relate. Looking back, I
understood that this is when things began to change. My life story had been taken to the public and
legal authorities, and I was put on a 'blog.' (I had not done anything illegal, it was a moral/spiritual
problem I went to them for help about. This fiasco has grown as a result.) This situation didn't come
into a clear focus all at once. A new Circuit Overseer arrived and he picked up where the other had left
off. (September 2014-2017) I wrote a letter to the Governing Body, CO, and Yreka elders to stop this
behavior.

Earlier, had been writing out my life in a journal form, past and present. I began to notice what I wrote
was referred to in the meetings. There began to be references to my daily activities, conversations, etc.
From the ‘friends’ at the congregation, not just the platform. Pranks became a daily thing. White lies,
which only grew to bigger ones. Finally, April 5, 2017, I wrote my first letter to the Circuit Overseer,
Body of Elders and Governing Body of Jehovah's Witnesses. It kindly asked for things to stop and I had
appreciated their ‘help.’

This is important because this is "how" things began. The Civil Harassment Restraining Order I
originally filed against Mr Joly (SC CVHA 18-0597, 5/15/18) didn't name the correct Defendant,
though he was definitely involved, the situation was larger. Mr. Joly filed a retalitory suit, (SC CVHA
19-132, 2/14/19) in which his statements were totally erroneous. In court Judge Lawrence presided. The
trial is explained later.) This situation wasn't getting cleaned up, as I came to understand in stair step
fashion that this was bigger, I filed (SC CVCV 18-1169, filed 3/7/19) suit against the Organization, the
Christian Congregation of Jehovah's Witnesses, naming Headquarters, NY. That case has more details
of the circumstances. From there the momentum and problems intensified. The understanding of the
authorities envolvement, also didn't become clear though I began to suspect their involvement, it didn't
become clear until I realized I would have to appeal the case Judge Lawrence "Dismissed wirh
Prejudice" and take these matters out ot this area and Court. ... ( A calendar of chronological events
will be added)

 

 

 

Cc. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 7 of 26

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

 

Please see above ... for much of the already stated details.

This has been going on since I went to the elders of my Congregation for spiritual guidance in 2013, to
this day, 2020. Besides the stress over time, the magnitude grew to encompass the authorities and
public. I have grown to understand I am in "clear and present danger" for I have received various
threats both verbal and in the mail. I have suffered according to man's law, "irrepairable damages."
When I began to comprehend something was really happening, I was ironing in my home. My anxiety
peaked as I realized this was reality. I couldn't beat down the overwhelming anxiety, it spread from my
chest to my neck and down my left arm. I made it outside thinking I just needed air. The pain and
shortness of breath would not go away, but increased, I made it next door. My neighbor gave me nitro
and took me to the Emergency Center at the hospital. I was admitted overnight for "chest pain” non
specific according to the local hospital. (8/9/2017) They referred me to Medford's Southern Oregon
Cardiology Center, Dr Hong. (9/13/17), where I was told it was a heart attack, and under went a 'Left
Heart Cath.’ on (9/20/17).

The publicity of my life, posted for all to observe, not understanding why my brothers would do that
was difficult to accept, but the handing me over to all to harass, gaslight, vex and prank, I had/have
difficulty comprehending. It's not what we are normally taught. Christ died for sinners, he told us
"Healthy people do not need a physician, but ill do."(Matt 9:13) "By this all will know that you are my
disciples - if you have love among yourselves."(John 13:35) "In reply the King will say to them, 'Truly
I say to you, to the extent that you did it to one of the least of these my brothers, you did it to me."
(Matt 25:40) "But whoever stumbles one of these little ones who have faith, it would be better fro him
if a millstone that is turned by a donkey were put around his neck and he were pitched into the sea."
(Mark 9:42) "Come to me, all you who are toiling and loaded down, and I will refresh you." (Matt
11:28) These are pretty strong words given by Christ. Hence, this behavior was/is not expected from
my Shepherds of Christ's Congregation. "Though we are aware, "... Man dominates man to his injury."
(Ecc. 8:9) We often hear people say, "I gotta get 'right' before I come to God,

which is a bit like saying, "I gotta get healthy before I go to the doctor." As the doctor is the one who
helps you get healthy and God is the One who gets you 'right.'

There had been the civil authorities and religious leaders working together in a conspiracy many times
both in history and the bible. To condemn and act against Though that too was done before to the
apostle Paul. (Acts 23:12-15, "When it became day, the Jews formed a conspiracy and bound thenselves
with a curse, saying that they would neither ear not drink until they had kill Paul. There were more than
40 men who formed this oathbound conspiracy. These men went to the chief priests and the elders and
said: "We have solemnly bound ourselves with a curse not to eat anuthing at all until we have killed
Paul. So now you together with the Sanhedrin should inform the military commander that he should
bring him down to you as though you want to examine his case more thoroughly. But before he gets
near, we will be ready to do away with him."), Daniel also as seen at, Daniel 6:7,10,16,22). The list is
actually quite long, and even much more in nations histories.

I went and spoke personally with the Sheriff plainly about what was happening and I firmly stated
wanted it to stop and that this must have something to do with money because that is often a driving
force for people to break the law. He squirmed and shook his head yes. I saw he was holding a ring in
his fist, with the face of it pointing at me. I began to suspect it was a camera, since everywhere I went I
was recorded. I could hear someone outside the door shift and move. So I understood we were being
monitored. I have nothing to hide. Again I spoke with an Officer and said the same thing. As we are
told to go and make peace to clear up a matter, I was applying what I believed. I also went to the court.
I spoke to the Clerks Office and once with the 'newly' appointed Office Manager. Twice I spoke with
Judge Lawrence away from the court. Once at the Post Office, he and I were getting our mail. Jt may
be on the Post Office Lobby Camera, it was after the Joly RO Hearing. I told him to stop the lies and
shenannigans. He just turned away and put on his sunglasses. The other time I saw him walk into a bar,
so I approached him. He was just seating himself with a few people, when I said I wanted to speak with
him. He said he didn't want to talk, "You need to leave now." One at the table spoke up for him and
repeated his words sternly. I answered, I would. When I'm done.' Turning to him I stated,"Get this thing
OFF of me! Stop it. If it doesn't stop I'll take it as your answer. I'll have to take action.” This was after I
had served the court the Cease and Desist Letter that Judge Dixon wouldn't accept. There was no doubt
he understand mv wards This hannened richt after the restriction far COVID-19 was lifted for

 

 
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 8 of 26

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non-Prisoner)

 

IV. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

 

Hospital Visits:

Heart attack..August 8, 2017, left heart cath, 9/20/17.

Broken leg. Exrays are at the hospital. From Officer throwing me on the ground. There should be the Officer's
Body Camera Footage. November 15, 2019.

The hospital worked with the Sheriff's Office in avoiding treating me. I was there for hours, When I got there
there was no one there. They never told me what the exrays showed. I went home without answers, I left to go
home to get something for my pain.

The extent of this is shown by every where I went to get my hair cut, a prank was played on me. From Yreka, to
Medford. The worst was at SmartStyle, in Medford, Oregon. (Please see attached).The girl intentionally chopped
my hair off. I took many months to grow out. I quit going to get my hair cut.

I have endured seven years of harassment,vexing and pranks, literally gaslighting.

Seven years of duress and high anxiety, costly pranks with my cars, my taxes, my home, my bills, my
eyeglasses, bank account, mail, family, court, judges, jail, sheriff and deputies. This needs to stop, now. I have
gone everywhere, to everyone, and now we are in the Federal Court. Does this need to go further? Another
comment by Judge Lawrence, at the end of the first facade of a trial with Mr. Joly and he handed down his 5
year Restraining Order was, "I can see this is going to end up in some sort of violence."

 

 

 

Vv. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

 

Reinforce the law in preventing corruption of Chruch and State acting as one, would tell the public the harassing
behavior is not okay, in fact is illegal. It has happened throughout time. I request the court to see it and identify
it, and stop it. Each christian has the job of keeping God's House clean by exposing wrongdoing, not covering it
up, not tolerating schemes that shame and reproach his reputation, Especially by religious leaders that
misrepresent him; (Matt 23; https://wol.jw.org/en/wol/b/r1/Ip-e/nwt/40/23) In the legal field, the justice system,
that is your job. The two entities intertwined in corruption needs addressing. who will uphold righteousness and
justice on earth? Truth and justice supports and strenghtens. Lies and corruption tear down and weakens. Laws
can enforce the principles of Exodus 23:1-3: "You must not spread a report that is not true. Do not cooperate
with a wicked one by becoming a malicious witness. You must not follow after the crowd to do evil, and you
must not prevert justice by giving testimony to go along with the crowd. You must show impartiality in the
dispute of a poor person." The time has come for these matters to be addressed more definitively.

1 am asking what the Federal Court has as a minimum of $75,000; as the courts are already paying my fees to
present my case. (equaling much more when added together), and for the seven years of duress and lack of peace
to date.

 

 

 
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 9 of 26

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

VI.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

 

 

 

 

 

 

Date of signing: August 3. 2020
Signature of Plaintiff PLANT Ane ALSO)
Printed Name of Plaintiff Nancv Ruggiero ee

 

 

 

B. For Attorneys

 

 

 

Date of signing:

 

Signature of Attornev
Printed Name of Attornev
Bar Number

Name of Law Firm
Address

 

Citv State Zip Code

 

Telephone Number
E-mail Address

 

 

 

 
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 10 of 26

ATTACHMENT: II. BASIS FOR JURISDICTION

C: Defendants are to be liable by section 1983 only when under color of any
statute, regulation, ordinance, custom or useage of any state... explain how
each defendant acted under state or local law.

The Judges of Siskiyou County Courthouse, namely Judge Karen Dixon, Judge
JoAnn Bicego, Judge John Lawrence, and Commissoner James Phelps, each acting
"under color" with the local Sheriff’s Department, worked with the Christian
Congregation of Jehovah's Witnesses in a collusion of Church and State in what
the Bible Calls "framing trouble by decree." (Psalms 92:20; "Can a throne of
corruption be allied with you While it is framing trouble in the name of the law?")
Each acting with full knowledge of the unconstitutionality of their actions. The
Yreka California’s Sheriff’s Office played an active role in supporting the Courts
duplicity, inside and outside the courtroom. At the first hearing of these cases, the
court’s interpeter, One of Jehovah’s Witnesses who works in the court, interupted
the original court with Judge Masenguga Presiding, saying my case needed an
interperter, hence we were dismissed to an alternate court, and Judge Bicego was
called in to preside. She began by stating that she had just had a meal at the home
Rosa and her husband (who is an elder in the Yreka Congregation), but she thought
she could be fair. She stated my harassment case (SCCVHA 18-0597, Ruggiero v
Joly, filed May 15, 2018) didn’t rise up to the level of Harassment and so denied

the petition. I came to understand that I hadn’t named the Defendant correctly in
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 11 of 26

the original suit, this came from the top. I had chose to name Mr Joly because
though he was definitely involved, and told me he was the main one, I needed to
address the ‘cause’ to get to the root of the problem. When things are consistent,
constant, consolidated, collective, collaborated, and has cooperation, shows cause
and effect. To have design there is something with intelligence and intent. So I
filed a new case, with a clearer understanding of the situation, with more details
that had developed on September 13, 2018, SC CVCV 18-1169. This case was
where things started happened that I didn’t understand again. The court seemed
involved, but how could that be, I wondered. The Facilitator told me back in 2018,
two odd comments when I began these legalities: “I don’t know anyone that would
take your case.” Emphasizing ‘anyone’. And, “Oh, and don’t expect to win.”
Emphasizing ‘don’t’. I had tried over 20 different law firms and attorney’s ‘not in
this county,’ to no avail. He and the Clerk’s Office played games with me by
various pranks of unclear and misinformation, making it near impossible to
accomplish any courtwork efficently, especially for an inexperienced person.

When the documents were due, instructions were given that were off, or threats by

various ones that I’d be kicked out of the courthouse.

As that case was going on, Mr. Joly filed an erroneous, made up suit against
myself, (SCCVHA 19-0132, Joly v Ruggiero, filed Jan. 31, 2019). Judge
Lawerence presiding. (Hearing 2/20/19) He began by saying that he was good

2
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 12 of 26

friends Rosa for about 14 years, the same one that Judge Bicego dined, but that it
won’t matter. She was also one of the two witnesses testifying in the case, the other
being another elder of the Christian Congregation of Jehovah’s Witnesses, Mr.
Semple, who later filed his own suit against myself again. Mr Joly also wanted to
show a video of an example of my behavior, (which had nothing of which I was
shamed of). Judge Lawrence asked if it had been altered in any way. They said no,
of course not. He said, he had to ask, it was his job. He then allowed the totally
erroneous and obviously altered video as evidence. (In which a piece of cardboard
was used to block the vision of the elder, Mr. Semple, whom I was speaking with
in the video.) The video has suddenly disappeared after the case. His conclusion,
after listening to ‘testimonies’ that stated things in language that altered actual
events, such as, I followed Mr Joly. When, in fact, in leaving the Kingdom Hall
and driving on the road would require me ‘to follow behind him’. He, on the other
hand kept braking to an almost a standstill infront of me, which neither did he
mention, nor did it mean anything to the judge when I mentioned it. Only that I
‘followed’ Mr Joly, according to his friend, Rosa, the witness, court-coworker,
who if saw anything, never mentioned that fact. Hence, Judge Lawerence granted a
five year restraining order, which prevented myself from attending the Kingdom

Hall there, as he said he needed to protect the people, that it’s his job. (Not insuring
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 13 of 26

justice? So, where do you go to get Justice? Do you sit to judge me according to

the Law, and at the same time violate the Law?)

Yet, I still had the scriptural responsibility to be a peacemaker and go to our
brother. (Matthew 5:9, 23-25; 18:15-17; Ezekiel 33:8,9; Acts 5:28,29) Which is
where the framing trouble by decree comes in. It was a set up. They know the
instruction from God’s Word. For example, Matthew 5:23-25a says, “If, then, you
are bringing your gift to the alter and there you remember that your brother has
something against you, leave your gift there in front of the alter, and go away. First
make your peace with your brother, and then come back and offer your gift. Be
quick to settle matters with your legal opponent, while you are with him on the

way there,... (to court)”, would require me to go speak with them. But, they go to
the courts and get granted a restraining order on false and trumped up charges. The
court grants an Ex Parte TRO. As a Christian, we are taught and up hold God’s
Word, Acts 5:29, “We must obey God as ruler rather than men.” The elders call the
police, then shake hands with them, as they have me arrested. When I am applying
the very scriptures they and the bible teach. Though I continued to apply the
scriptures to the situation in going to them and talkking with them, I went

elsewhere to attend the Meetings, beginning in South County, (starting from
September 15, 2019 to the COVID-19). The Yreka Congregation started sending
speakers to the congregations where I was attending. This gave me opportunity to

4
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 14 of 26

approach them about the ongoing situation of the lies and pranks they were
supporting. The elders in all twenty-plus congregations ended up behaving in the
same manner. These congregations that I attended were from Redding, CA to
Grants Pass, OR, including all of Siskyou County and all the Congregations
inbetween. This supported my dawning comprehension, that this came from the
top, that is New York Headquarters. This has continued wherever I went. They’d
call the police or sheriff whichever and tell me I could no longer attend because I
would address their behavior. Infact, I was egged-on until I did. Truth does not
always tickle the ears. Jesus, our exmplar did not soft sell his Fathers truths
especially to the Religious Leaders. The congregations were aware of whatever I
did, wherever I went, and would refer to it in both their talks and the comments
during the meetings. I have corroboration of this as I wrote notes of talks and
journals and what I did during the days would be refered to in the talks. (I am
guessing by a ‘Blog’ of myself). During COVID-19, I have been piped into the
New York Area Meetings and they are doing the same. Yes, Headquarters is

involved, it is a fact.

Meanwhile, the other elder filed a suit, (SC CVHA 19-00792, filed 7/1/19) that
said I harassed him and his family, in which Judge Karen Dixon presided. Mr
Semple stretched such a yarn that I couldn’t keep up with it, nor believe such
outrageous behavior. I couldn’t write it all down fast enough between the cough

5
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 15 of 26

and sputtering to believe what I was hearing. The Judge ask sympathectically if he
felt he and his family was in eminent danger. He said “Yes.” I said it’s a huge Jie.
The Judge said that I’m just proving everything he’s saying is true. Meanwhile, the
bailiff stood by me intimidatingly saying I was to keep quiet and be respectful. I
said to him, “This is all a lie.” The Judge said, I was being rude. I again said, “This
is all a lie.” The Judge dismissed me from the court. I realized I was not going to
be heard again by the court, and I so wanted to be heard this time, (this was the
fourth time I was before the court, and not heard). The baliff twisted my arm and
shoved me across the court to the wall, pushing my head against the wall while
they tried to find handcuffs and get backup there like I was some huge threat to
them and society. As the deputies walked me across the street to the jail, they
would say turn left and push me to the right. It was all wrong. I wondered, ’Just

who is this court working for? This is three times now.’

I filed a motioned for a reconsideration. Two months later, Judge DIxon said, “I
found a very old law that said I don’t have to grant you anything. Furthermore, it
wasn’t even filed on time. So I’m not going to grant a reconsideration, you had
your chance last time and you wasted it. You chose to do what you did. Motioned
denied.” (According to the court clerk, Renee, I did file on time, because it goes by
the date the papers were served. The court Faciliator was vague, as he would only
read from the “book,” with no clarification regardless how many times I asked

6
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 16 of 26

him. No one agreed and I certainly didn’t find it to be clear, especially with my
tampered computer.) If the period goes from the dated of service, that was

10/29/19. The Restraining Order I was asking to be reconsidered was on 10/18/20.

I then asked Judge Dixion if I can give her a letter I had prepared since I seem to
always miss the opportuntuy to speak in court. She would not accept it. There is
procedure and it is not allowed. It was my attempt at a ‘Cease and Desist Letter’ to
all those in the courtroom, including the defendant. She told everyone not to accept
it. So, no one accepted it. When I went to file it in the clerks office, she came and
stood there trying to prevent it. I continued to file it anyway. No one desisted from
doing anything, as it apparently didn’t have the right ‘form’. Everything | tried to
do in the court was thwarted. The judges, deputies and bailiff were all involved to
support the lies of the Jehovah’s Witnesses and to add to the false premise already
in place. A false premise is another form of lying, deceit and corruption, it became
a marriage of church and state, leading a community down the same path. My suit

shows who I hold responsible.

Mr Joly texted me on Tuesday, January 29, 2019, “Mrs. Ruggiero You are hereby
notified of an ex-parte restrain order hearing 1-31-2019 at 1:30. _ Joly.” I was
tricked by being texted to come to the court for a ‘hearing.’ It was not a hearing,
but a easy deceitful way to serve me the paperwork.The court said they do that all

the time. (All they’d have to do is tell me to come and pick up some paperwork.)

7
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 17 of 26

Instead, a small group of Mr Joly and others sat as waiting for court. The same
Rosa mentioned earlier, was there to console and support her friend, as I was
served the Ex Parte Temporary Restraining Order. After one of the clerks of the
court served me, I approached Rosa, to understand what was going on. She
informed me under her breath, that I am ‘not to speak with her, haven’t I read the
Restraining Order? Well, I suggest you read it. You see that baliff over there? Do
you want me to call him over here and have him arrest you? Then I suggest leaving
me alone.’ However there was no restraining order with her name on it nor in it,
she wasn’t mentioned at all. She had lied blantly in court as a witness which is
what I would have discussed with her. Christ said to be a peacemaker, but that
doesn’t include accepting a fake peace. Upholding truth, unites us. Lies are

devisive. Truth isn’t a viewpoint question.

The Clerk’s Office would send me across the street to the Sheriff's Office to get a
‘proof of service.’ I’d take it back to the Clerk’s Office, only to be told that
“That’s odd, usually the girls in the Sheriff's Office run it over here for you. I

wonder why they didn’t do that for you. Hmm.”

I was denied representation by the Public Defender’s Office because they said I
wasn’t indigent. I stated I was on Food Stamps. I was asked to bring in my tax
statements and monthly records to prove my income for the past two years. When I

did, they ignored it like it was never even asked. Then, they stated if they had to

8
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 18 of 26

accept my case, they are going to insist I go through an exam by two Courts
Psychologists. I refused. The Court insisted. After Dr. Claudia Lake’s evaluation,
(6/14/19) she stated at the end of the exam, “I wonder what you’!l do when they lie
in court?” I didn’t understand what she meant nor what to expect; until after my
court experience. In Court, Judge John Lawrence refered to her write up stating
that I had full blown schizophrenia, and a few other derogatory comments. I was
flabergasted, but didn’t believe it. As I had already been asked by the Yreka elders
to comply with their mental health check up or I couldn’t go to the Kingdom Hall.
I complied with their request also. The therapist there, Bev Shipman said, “It was
nice of you to come here for them. But you didn’t need to do that. And you don’t
come under anything close to the caliber of people that receive help here. But if
you want to, I can give you some numbers of some who might see you.” I chose to
continue so I could go to the Kingdom Hall in Yreka. The therapist, Tari Sliweski,
I saw for about a year. She too began working with the others. I confronted her

about it and dropped the therapy because of it.

The Post Office numerous times played games with my mail delivery. I couldn’t
depend on it’s delivery any more, both receiving and sending mail, especially time
sensitive court documents, but even bills would arrive late and I would have an
over due fee. This was the same with UPS and FedX also. The overnighted and
guaranteed mail didn’t arrive until after the court deadline, even if I paid extra.

9
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 19 of 26

There were boxes with broken items, items that never arrived but got sent back,
etc. When I would confront them, they’d remark that it wasn’t them and it was not
their fault. The appeal of the Restraining Order by Judge Dixon, was being served
by mail. It had sat, somewhere, for almost two weeks and then it was too late for
the court action I was seeking. I tried the Sheriff's Office to serve it and that took
another three weeks. I gave up as I didn’t believe the Court of Appeal would

accept it.

These pranks are at the stores (spoilt goods), hair salon (shopped up haircuts)s, gas
stations (denied cards), my work(pranks) and neighborhood (sabotage dealing with
neighbors), throughout the area, both Southern Oregon and Northern California.
Wherever I go. However, I hold responsible those whose position it is to uphold
and enforce the Laws of the Land, not encourage bias harassing behavior. Those
with ‘duty of care” are handling this situation with “unclean hands.” Why?
Because the Organization of Jehovah’s Witnesses both stamped and framed this
mischeif by obtaining an unwarrented Restraining Order, framing trouble by
putting inplace a decree in the name of the Law, (a restaining order). Which has the
affect of hindering my Worship of Jehovah God. In an effort to ban my worship,
which they complain of happening to them in other countries. No one has the right
to do that, for it is a God given right. According to God’s Word, at Acts 5:29, ina
situation where man makes a law that goes against God’s Law, a genuine disciple

10
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 20 of 26

of Christ would prove himself by sticking to his loyal obedience to God’s Word,
not man’s. Furthermore, we obey his word when our brother is doing wrong, and
we confront the wrong-doing or lie. We expose it and aid his pure worship, in
keeping it holy. We do not cover over lies, nor tolerate them, for then we would be
rendering Jehovah worship that is not holy, clean nor pure, but corrupt. His words
are, ‘You must be holy because I am Holy’, and he insists on ‘exclusive devotion’
according to one of the ten commandments. (Ex 20:4,5; 1 Pet 1:16) To sanctify his
name according to the ‘Our Father Prayer’ is to clear it of any blemish, to hold it
holy, sacred. It creates an atmosphere and bond of trust and respect in his universal
family. Hence, this is why I would scriptually be going to the Kingdom Hall to
address these issues, against the decree put in place inntentionally against me. (Mat
22:21) The scriptures in Ezekiel 3:17-19 and 33:8-20 lays a heavy responsibility on
one seeing wrongdoing and not speaking up. We apply the Scriptures. But speak
up we must, for we are his Witnesses, and because God’s House must measure up
to his Holy Standards or it instead misrepresents him, and is a dishonorable lie.
Lies in his house are like rotten stinky garbage, we take it out. Jehovah’s Witnesses
know these standards, they are the ones that have taught me God’s Word. This

conduct is hypocritical like the false religious leaders throughout time.

Furthermore, corruption anywhere merits God’s disfavor and man’s distrust.
November 15, 2019, I made an effort to reach the Circuit Overseer assigned from

11
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 21 of 26

New York to serve Yreka. Instead, he hid from me and called the police. (I had
asked for an appointment through the local brothers). Officer Taggart of the Yreka
Sheriff's Department came to his call and made the decision to throw me on the
ground as I was being arrested and I received a broken leg. Instead of applying the
above cited scriptures about being a peacemaker. He hid from me, called the
authorities, and after the authorities arrived paraded himself infront of me as he
watched me get arrested across the parking lot. Even staring at me as he glup down
his coffee straight up. I Iet out my frustration in a grutteral growl because I
couldn’t go anywhere because the officer was fumblingly handcuffing me for
being in violation of the Restraining Order against Jim Joly, (though he wasn’t
there). The Officer Said I was resisting arrest, because I wasn’t paying attention to
what he was doing. Though I did not move away nor leave to go speak my mind to
Mr. Scott, I stayed with the Officer. Yet the officer decided to throw me on the
ground by swinging me off my feet and tripping me against his boots and hence,
broke my leg, right above the ankle. I was stunned, shaking and helped to my feet.
Put in the vehicle and jailed. In the jail cell, I couldn’t get warm and I couldn’t stop
shaking, the pain I felt was in my hip and leg. I just thought I was shook from the
experience. The officers told me someone was here to see me, and I had to agree to
see the person in order to be released. The girl from Behavioral Health came to do

an evaluation on my mental condition. If I wanted to be released I had to comply.

12
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 22 of 26

When I got up to walk I was shaken and still numb. When I got into the room I sat
down on the nearest seat by the door. All I knew was, the other chair was too far
away. The Evaluator kept insisting I come sit across from her in the center of the
room. I told her I didn’t want to. She said why? All I knew is it was too difficult,
but she kept insisting. So, I told her, just give me a minute and IIl try. With a few
deep breathes, I braced myself and went to the chair. I wasn’t feeling myself. She
asked me generic questions. I answered. I explained I had already been evaluated
by her office. She asked, ‘By who?’ ‘Bev Shipman.’ And I saw a therapist for a
year she had refered me to, Tari Slizewski. I stood firm that this is some prank that
needs to stop and I’m not the one presenting the facade. The officer came and
asked me to come with him as I was being released. I said I couldn’t stand up and I
didn’t understand either. I looked down and my ankle had ballooned, I couldn’t put
any wieght on it. I manuovered with a plastice chair until they brought me a
walker. I told them I think I need to be taken to the hospital. I sat in an annex of
the jail and waited for them to take me to the hospital. I decided to take pictures of
my ankle, just in case I needed it. (Attach Picture). The Sheriff’s Officers were
verly reluctant but took me to the Fairchild Medicial Hospital. There I sat for hours
in an empty waiting room to be seen. There were sheriff’s deputies behind the
scenes at the hospital for some reason. After a while I had an exray taken. I finally

asked if they could just tell me if it was broken of not. If it wasn’t, ’'d go home and

13
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 23 of 26

get a painkiller, at least I’d be able to get comfortable. People that weren’t there
when I arrived were taken ahead of me. After quite sometime, I spoke to them
about if they could tell from the exrays if it was broken. They assured me many
times that their beds were full and we can’t treat you as we are busy with other
patients and quit being selfish. Later, they took me into a little room where I was
told, “No, it’s not broken. You know how I can tell? You still have color in your
toes. So no. It’s not broken and we can release you.” They gave me a brace and
crutches. Taught me how to walk on them, to put no weight on it for a period of
time. I called a taxi and was released. My ankle was broken for I have had sprains
before, this was entirely different. I feel they covered for the Law Enforcement

Office.

The elder, who had the judge over for dinner, asked me if I had ever heard of a
Spanish illustration that goes like this (when translated into English): “One beats
the dog and throws it at you.” This is what is happening, (by gaslighting and

gangstalking).

Gaslighting is intentionally difficult or impossible to explain in absolute factual
and concrete terms that the court likes to receive for evidence. It is abstract and
clandestine, yet an unseen reality. It requires an abstract prespective or concept,
verses our preferred from of absolutes. But it can then bring into focus a

preponderance of evidence manifesting quite a different picture than what the

14
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 24 of 26

sellers are selling. The false religious leaders of Jesus day, presented their view to
the authorities, but reality was quite another, for they were guilty of having an
innocent man put to death by the Roman Authoities. Hence, my testimony before
the court may come as a solidary voice, a witness who with reiteration
emphatically affirms ones testimony, standing in contrast with a community
following leaders and peers gaslighting a targeted individual, myself. This began
sometime in 2013. It is real, using much modern technology that it is not beyond

the scope of reality and at least requires an investigation.

The Government Leaders job to uphold the Constitutional Rights and the Laws of
the land, not condoning a marriage of corruption with lying false religious leaders.
Are not the Religious Leaders held by and required by both the Almighty God
Jehovah and the Constitutional Law of the Land to uphold Justice? And do not
both own a position of ‘duty of care’? Would it not be hyprocritcal to do

otherwise? What happened to the “spirit of the Law”?

The scripture in Habakkuk 1:2-4 speaks of when the wicked surround the
righteous, being why justice is never carried out. Acts 23:12 speaks of an ‘oath-
bound conspiracy’ by the Jews against an apostle. Think of what the Religious
Leaders were able to accomplish with Jesus, by turning to the Roman Authorities.
How does God feel when he is misrepresented by unjust lying shepherds? Jerimiah

23 will tell you. Lies entrap, capture and delude the minds of people, leading them

15
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 25 of 26

astray. (Mat 15:14) Finding a victim of not just one but many. Do we just succumb
staying the victim or champion truth, uphold it and expose the lie(s)? What if
you’re the only one who will speak? Will it change the truth if is is written down in
history wrong? No. It won’t, even if the majority believe it, prefer it and want to
quiet it or cover it up. Hitler had a ‘good’ PR person, and the public bought the lie.
(https://news.yahoo.com/hitler-home-nazi-pr-machinr- 19503445 1 1.html) False
advertizing works (it’s even been made a science), bending the truth has become
winked at, playing with the minds of people. However, truth is a precious gem,
God’s Word states, “Buy truth and never sell it.” (Proverbs 23:23) It is a pillar of
his house, and it can align and bond one with the God of Truth. That is the best
place to be, come what may. Seek it and after you find it, never let it go. Jesus said
to worship God with “spirit and truth.” It can make one a fit subject of his

Kingdom. (Mat 6:33)

The government action in this case sets an abuse of public office, violates the
Establishment clause of the United States’ Constitution, as it lacks a secular
purpose, has its primary effect as promoting or inhibiting religion, or fosters as
excessive entanglement of government with religion. Between the government and
the religious system manipulate the system for a desired outcome. Gaming the
system, using loopholes to use rules or laws toget what you want in an unfair but
legal way. They have set a pattern and course of conduct in a series of acts over

16
Case 2:20-cv-01561-KJM-DMC Document1 Filed 08/04/20 Page 26 of 26

time, evidencing a continuity of purpose, including following, stalking, harassing,
hacking my telephone, tablets, computer, car, means this needs to stopby

government action.

I will submit a document and calendar of dates and events in fuller measure, so as
to draw a clearer picture of the harassment from these leaders. This document
needs to be filed. The original case in theThird District State of Appeals Court of

California I have asked to be joined to this one. These events have not stopped.

17
